               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                                                    Desc
                              UNITED STATES DEPARTMENT
                                       Main Document     OF JUSTICE
                                                       Page 1 of 76
                              OFFICE OF THE UNITED STATES TRUSTEE
                                 CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                               CHAPTER 11 (BUSINESS)
   Tatung Company of America, Inc.
   2850 East El Presidio Street                                                      Case Number:             2:19-bk-21521-NB
   Long Beach, CA 90810                                                              Operating Report Number:                    2
                                                               Debtor(s).            For the Month Ending:              10/31/2019

                                     I. CASH RECEIPTS AND DISBURSEMENTS
                             A. PRE-PETITION CHECKING ACCOUNT (SWEEP ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                           760,663.97

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing                                                                              0.00
   Accounts Receivable - Pre-filing                                                                         570,362.54
   Transfer from BOW Saving#3414                                                                             11,132.70
   Transfer from BOW Payroll#3901                                                                            20,226.91
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                 601,722.15

5. BALANCE:                                                                                                                                  1,362,386.12

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other EWB DIP General Accounts (from 1,191,528.77
   Transfers to Other BOW-Payroll Account (from pag    150,000.00
   Disbursements (from page 2)                             857.35

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                      1,342,386.12

7. ENDING BALANCE:                                                                                                                                20,000.00

8. General Account Number(s): Pre-Petition Checking                                            4362

    Depository Name & Location:                                                      Bank of the West
                                                                                     Los Angeles


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
                                                                                 Page 1 of 16
***This amount should be the same as the total from page 2.
               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11 Desc
                 TOTAL DISBURSEMENTS FROM PRE-PETITION CHECKING ACCOUNT FOR CURRENT PERIOD
                                        Main Document     Page 2 of 76
   Date             Check                                                                                 *Amount               **Amount
 mm/dd/yyyy        Number Payee or DIP account                             Purpose                       Transfered             Disbursed     Amount

10/1/2019                      BOW Payroll#3901            for 10/4/19 payroll                              150,000.00                          150,000.00
10/9/2019                      EWB DIP#4483                funds transfer                                 1,186,796.78                        1,186,796.78
10/31/2019                     EWB DIP#4483                funds transfer                                     4,731.99                            4,731.99
10/21/2019                     BOW Checking#4362           Bank Analysis Fees                                                       857.35          857.35




                                             TOTAL DISBURSEMENTS THIS PERIOD:                             1,341,528.77              857.35   $1,342,386.12
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 2 of 16
               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                          Desc
                                   PRE-PETITION CHECKING
                                       Main Document      ACCOUNT
                                                       Page 3 of 76
                                        BANK RECONCILIATION

                           Bank statement Date:                            10/31/2019 Balance on Statement:   $20,000.00

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                           0.00
Less Outstanding Checks (a): Merchant (Auto Pay) cleared before bank account closed
                    Check Number              Clear Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                           0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                        $20,000.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment


                                                                           Page 3 of 16
               Case 2:19-bk-21521-NB                  Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                                   Desc
                                                       Main Document    Page 4 of 76
                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                                 PRE-PETITION SAVINGS ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                             11,132.70

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                          0.00

5. BALANCE:                                                                                                                                       11,132.70

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to BOW Checking Account (from page 2) 11,132.70
   Disbursements (from page 2)                          0.00

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                           11,132.70

7. ENDING BALANCE:                                                                                                                                       0.00

8. General Account Number(s): Pre-Petition Saving Ac                                             414

    Depository Name & Location:                                                      Bank of the West
                                                                                     Los Angeles


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                 Page 1 of 16
               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11 Desc
                 TOTAL DISBURSEMENTS FROM PRE-PETITION SAVINGS ACCOUNT FOR CURRENT PERIOD
                                        Main Document     Page 5 of 76
   Date             Check                                                                              *Amount              **Amount
 mm/dd/yyyy        Number Payee or DIP account                            Purpose                     Transfered            Disbursed     Amount

     10/8/2019                 BOW Checking#4362 closed bank account                                      11,132.70                         11,132.70




                                          TOTAL DISBURSEMENTS THIS PERIOD:                                11,132.70                0.00    $11,132.70
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 2 of 16
               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                         Desc
                                    PRE-PETITION SAVINGS
                                       Main Document     ACCOUNT
                                                       Page 6 of 76
                                        BANK RECONCILIATION

                           Bank statement Date:                            10/31/2019 Balance on Statement:      $0.00

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                         0.00
Less Outstanding Checks (a): Merchant (Auto Pay) cleared before bank account closed
                    Check Number              Clear Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                         0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                           $0.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment


                                                                           Page 3 of 16
               Case 2:19-bk-21521-NB                  Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                                   Desc
                                                       Main Document    Page 7 of 76
                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                              A. PRE-PETITION OPERATING ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                           167,751.30

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   Transfer from EWB EURO #0710                                                                             108,358.53
   Transfer from EWB CAD #0711                                                                               40,945.37
   Transfer from EWB Control #3869                                                                              263.28
   Transfer from EWB DIP General #4483                                                                        1,038.72
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                 150,605.90

5. BALANCE:                                                                                                                                     318,357.20

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)  317,055.20
   Disbursements (from page 2)                      1,302.00

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                         318,357.20

7. ENDING BALANCE:                                                                                                                                       0.00

8. General Account Number(s): Pre-Petition Operating                                             2986

    Depository Name & Location:                                                      East West Bank
                                                                                     San Gabriel


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                 Page 1 of 16
               Case 2:19-bk-21521-NB                      Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11
               TOTAL DISBURSEMENTS FROM PRE-PETITION OPERATING ACCOUNT FOR CURRENT PERIOD
                                                                                                                                             Desc
                                                           Main Document    Page 8 of 76
   Date             Check                                                                         *Amount               **Amount
 mm/dd/yyyy        Number        Payee or DIP account                    Purpose                 Transfered             Disbursed          Amount

10/8/2019                      EWB DIP OP #4483                close bank account                   137,751.30                              137,751.30
10/10/2019                     EWB DIP OP #4483                close bank account                   108,358.53                              108,358.53
10/10/2019                     EWB DIP OP #4483                close bank account                    40,945.37                               40,945.37
10/8/2019                      EWB DIP Payroll #4490           close bank account                    30,000.00                               30,000.00
10/10/2019                     TOYATA CAMRY                    ACH for lease                                                      263.28        263.28
10/17/2019                     EWB OP #2986                    Bank Analysis Fees                                               1,038.72      1,038.72




                                     TOTAL DISBURSEMENTS THIS PERIOD:                               317,055.20                  1,302.00   $318,357.20
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 2 of 16
               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                         Desc
                                   PRE-PETITION OPERATING
                                        Main Document     ACCOUNT
                                                       Page 9 of 76
                                         BANK RECONCILIATION

                           Bank statement Date:                            10/31/2019 Balance on Statement:      $0.00

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                         0.00
Less Outstanding Checks (a): Checks cleared post petition before bank account closed
                    Check Number              Check Date              Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                         0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                           $0.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment   Page 3 of 16
               Case 2:19-bk-21521-NB          Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                                           Desc
                                               Main Document    Page 10 of 76
                                      I. CASH RECEIPTS AND DISBURSEMENTS
                              A. PRE-PETITION CONTROL ACCOUNT (SWEEP ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                               2,187.50

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing                                                                        61,314.94
   Accounts Receivable - Pre-filing                                                                      1,520,677.70
   General Sales
   Other (Specify)
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                              1,581,992.64

5. BALANCE:                                                                                                                                  1,584,180.14

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to EWB DIP General Accounts (from page 1,576,337.86
   Transfers to EWB OP Accounts (from page 2)             263.28
   Disbursements (from page 2)                              0.00

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                      1,576,601.14

7. ENDING BALANCE:                                                                                                                                  7,579.00

8. General Account Number(s): Pre-Petion Control Acc                                             3869

    Depository Name & Location:                                                      East West Bank
                                                                                     San Gabriel


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                 Page 1 of 16
               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11 Desc
                 TOTAL DISBURSEMENTS FROM PRE-PETITION CONTROL ACCOUNT FOR CURRENT PERIOD
                                       Main Document     Page 11 of 76
   Date             Check                                                                                *Amount                **Amount
 mm/dd/yyyy        Number         Payee or DIP account                       Purpose                    Transfered              Disbursed      Amount

10/8/2019                      EWB-DIP General #4483            funds transfer                            160,160.28                            160,160.28
10/21/2019                     EWB-DIP General #4483            funds transfer                            767,063.62                            767,063.62
10/31/2019                     EWB-DIP General #4483            funds transfer                            649,113.96                            649,113.96
10/10/2019                     EWB- OP#2986                     funds transfer                                263.28                                263.28




                                            TOTAL DISBURSEMENTS THIS PERIOD:                            1,576,601.14                   0.00   $1,576,601.14
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 2 of 16
               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                         Desc
                                   PRE-PETITION CONTROL
                                      Main Document       ACCOUNT
                                                       Page 12 of 76
                                        BANK RECONCILIATION

                           Bank statement Date:                            10/31/2019 Balance on Statement:   $7,579.00

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                          0.00
Less Outstanding Checks (a): Merchant (Auto Pay) cleared before bank account closed
                    Check Number              Clear Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                          0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                        $7,579.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment   Page 3 of 16
               Case 2:19-bk-21521-NB                  Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                                   Desc
                                                      Main Document     Page 13 of 76
                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                                 A. PRE-PETITION EURO ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                           108,358.53

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                          0.00

5. BALANCE:                                                                                                                                     108,358.53

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to EWB OP Accounts (from page 2)     108,358.53
   Disbursements (from page 2)                          0.00

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                         108,358.53

7. ENDING BALANCE:                                                                                                                                       0.00

8. General Account Number(s): Pre-Petition Foreign -E                                                                  0710

    Depository Name & Location:                                                      East West Bank
                                                                                     San Gabriel


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                 Page 1 of 16
               CaseTOTAL
                    2:19-bk-21521-NB  Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11
                         DISBURSEMENTS FROM PRE-PETITION EURO ACCOUNT FOR CURRENT PERIOD
                                                                                                                                              Desc
                                       Main Document      Page 14 of 76
   Date             Check          Payee or DIP                                                         *Amount                 **Amount
 mm/dd/yyyy        Number             account                            Purpose                       Transfered               Disbursed      Amount

10/9/2019                      EWB-OP#2986               closed bank account                              108,358.53                            108,358.53




                                           TOTAL DISBURSEMENTS THIS PERIOD:                               108,358.53                   0.00    $108,358.53
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 2 of 16
               Case 2:19-bk-21521-NB                      Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11    Desc
                                                         PRE-PETITION EUROPage
                                                          Main Document     ACCOUNT
                                                                                15 of 76
                                                            BANK RECONCILIATION

                           Bank statement Date:                            10/31/2019 Balance on Statement:      $0.00

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                         0.00
Less Outstanding Checks (a): Merchant (Auto Pay) cleared before bank account closed
                    Check Number              Clear Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                         0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                           $0.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment


                                                                           Page 3 of 16
               Case 2:19-bk-21521-NB                  Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                                   Desc
                                                       Main Document    Page 16 of 76
                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                                  A. PRE-PETITION CAD ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                             40,945.37

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                          0.00

5. BALANCE:                                                                                                                                       40,945.37

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to EWB OP Accounts (from page 2)      40,945.37
   Disbursements (from page 2)                          0.00

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                           40,945.37

7. ENDING BALANCE:                                                                                                                                       0.00

8. General Account Number(s): Pre-Petition Foreign -C                                                                  0711

    Depository Name & Location:                                                      East West Bank
                                                                                     San Gabriel


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                 Page 1 of 16
               CaseTOTAL
                    2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11
                          DISBURSEMENTS FROM PRE-PETITION CAD ACCOUNT FOR CURRENT PERIOD
                                                                                                                                              Desc
                                        Main Document      Page 17 of 76
   Date             Check          Payee or DIP                                                         *Amount                 **Amount
 mm/dd/yyyy        Number             account                         Purpose                          Transfered               Disbursed      Amount
10/9/2019                      EWB-OP#2986               closed bank account                               40,945.37                             40,945.37




                                           TOTAL DISBURSEMENTS THIS PERIOD:                                40,945.37                   0.00     $40,945.37
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 2 of 16
               Case 2:19-bk-21521-NB                      Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11    Desc
                                                          PRE-PETITION CAD Page
                                                           Main Document    ACCOUNT
                                                                                18 of 76
                                                            BANK RECONCILIATION

                           Bank statement Date:                            10/31/2019 Balance on Statement:      $0.00

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                         0.00
Less Outstanding Checks (a): Merchant (Auto Pay) cleared before bank account closed
                    Check Number              Clear Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                         0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                           $0.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment


                                                                           Page 3 of 16
                 Case 2:19-bk-21521-NB                            Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                              Desc
                                                                  Main Document     Page 19 of 76
                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                                   A. DIP -GENERAL ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                    0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing                                                                       204,710.00
   Accounts Receivable - Pre-filing                                                                         65,048.48
   Transfer from EWB Control #3869                                                                       1,576,337.86
   Transfer from EWB OP#2986                                                                               287,055.20
   Transfer from BOW Checking#4362                                                                       1,191,528.77
   General Sales

    TOTAL RECEIPTS THIS PERIOD:                                                                                                              3,324,680.31

5. BALANCE:                                                                                                                                  3,324,680.31

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to EWB DIP Payroll Accounts (from page   260,000.00
   Transfers to EWB OP Account (from page 2)            1,038.72
   Disbursements (from page 2)                      2,234,624.76

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                      2,495,663.48

7. ENDING BALANCE:                                                                                                                              829,016.83

8. General Account Number(s):                                                                                          4483

    Depository Name & Location:                                                      East West Bank
                                                                                     San Gabriel


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                          Page 1 of 16
             Case 2:19-bk-21521-NB         Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11          Desc
                                           Main Document     Page 20 of 76
                 TOTAL DISBURSEMENTS FROM DIP - GENERAL ACCOUNT FOR CURRENT PERIOD

Date            Check                                                   *Amount     **Amount
mm/dd/yyyy     Number     Payee or DIP account       Purpose           Transfered   Disbursed     Amount
10/11/2019    300014    ST GEORGE WAREHOUSINFreight                                      130.00        130.00
10/11/2019    300019    FLORENCIO LI WEE (LAWSupplies                                     52.46         52.46
10/11/2019    300021    CHIEN FENG LIN         Wages                                   1,464.10      1,464.10
10/11/2019    300026    UCFS LASVEGAS, INC     Freight                                   392.00        392.00
10/15/2019    300002    ADP, INC.              Payroll Processing                        489.18        489.18
10/15/2019    300007    COMMERCE TECHNOLOGService Fees                                   248.80        248.80
10/15/2019    300022    VISION EXPRESS/WRAG-TFreight                                   1,540.30      1,540.30
10/15/2019    300027    TOM T. LIAU            Wages                                   1,845.99      1,845.99
10/16/2019    300003    AT & T MOBILITY        Telephone                                 550.66        550.66
10/16/2019    300004    AT&T                   Telephone                                 228.44        228.44
10/16/2019    300005    AT&T                   Telephone                                 259.05        259.05
10/16/2019    300006    AT&T                   Telephone                                 337.71        337.71
10/16/2019    300016    DOC ACQUISITION, LLC Lease-Office                              1,418.02      1,418.02
10/16/2019    300017    ALL NATION SECURITY SSecurity Guard                            2,256.40      2,256.40
10/16/2019    300018    UNITED PARCEL SERVICEFreight                                      98.28         98.28
10/16/2019    300020    DOC ACQUISITION, LLC Lease-Office                              1,418.02      1,418.02
10/16/2019    300025    JDI DISPLAY AMERICA, INTrade-Gaming                           69,619.20     69,619.20
10/16/2019    300032    JOHN IOZZI             Wages                                   2,228.10      2,228.10
10/17/2019    300001    STATE COMPENSATION INWC Ins                                   34,707.06     34,707.06
10/17/2019    300013    ASKEW INDUSTRIAL CORTrade-Gaming                                 473.90        473.90
10/18/2019    300023    CALIFORNIA WATER SERUtility                                       51.63         51.63
10/21/2019    300011    LEXUS FINANCIAL SERVILease-Car                                   485.00        485.00
10/21/2019    300012    MERCEDES-BENZ FINANCLease-Car                                  1,198.24      1,198.24
10/21/2019    300034    BING JENG (Bing) HWANGSupplies                                    84.00         84.00
10/21/2019    300039    ULINE                  Trade-Gaming                            1,037.36      1,037.36
10/21/2019    300041    U.S. GROUP CONSOLIDATFreight                                  12,723.15     12,723.15
10/23/2019    300068    MIKE PIN-FAR LEE       Business Trip                             505.77        505.77
10/24/2019    300033    HEALTH NET OF CALIFORHealth Ins                               38,208.07     38,208.07
10/24/2019    300037    CHUBB & SON            Insurance                               4,376.06      4,376.06
10/24/2019    300062    LIANG-TSAN(LARRY) FANBusiness Trip                               285.60        285.60
10/24/2019    300063    PARVIZE (PETER) FARZINBusiness Trip                              556.92        556.92
10/24/2019    300067    HSU, AMY               Business Trip                           2,863.30      2,863.30
10/24/2019    300075    PING-HUANG TSAI        Business Trip                             291.57        291.57
10/25/2019    300029    EVERGREEN SHIPPING AGFreight                                   4,540.00      4,540.00
10/25/2019    300031    UCFS LASVEGAS, INC     Freight                                   432.00        432.00
10/25/2019    300035    JASPER JOHN P. SAMALA Business Trip                              163.00        163.00
10/25/2019    300036    WESTERN STATES REGIOUnion Fees                                   295.00        295.00
10/25/2019    300043    NEOPOST USA INC.       Equip Rental                              505.96        505.96
10/25/2019    300044    SOUTHERN CALIFORNIA Telephone                                    267.06        267.06
10/25/2019    300049    CALIFORNIA WATER SERUtility                                      364.32        364.32
10/25/2019    300050    SoCalGas               Utility                                    21.82         21.82
10/28/2019    300015    DENTAL HEALTH SERVICHealth Ins                                   281.75        281.75
10/28/2019    300028    KYOCERA INTERNATION Trade-Gaming                              25,928.32     25,928.32
10/28/2019    300042    STATE COMPENSATION INWC Ins                                      647.00        647.00
10/28/2019    300045    AT & T MOBILITY        Telephone                                 473.76        473.76
10/28/2019    300046    AT&T                   Telephone                                 676.12        676.12
10/28/2019    300047    AT&T                   Telephone                                 314.56        314.56
10/28/2019    300048    AT&T                   Telephone                               3,362.12      3,362.12
10/28/2019    300052    T-MOBILE               Telephone                                 196.22        196.22
10/28/2019    300054    UNITED STATES TRUSTEEFees                                        325.00        325.00
10/28/2019    300056    ALL NATION SECURITY SSecurity Guard                           15,000.00     15,000.00
10/28/2019    300059    EIS, INC.              Trade-Export                              591.95        591.95

                                                        Page 2 of 16
             Case 2:19-bk-21521-NB         Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11        Desc
                                           Main Document     Page 21 of 76
Date            Check                                                 *Amount     **Amount
mm/dd/yyyy     Number     Payee or DIP account       Purpose         Transfered   Disbursed     Amount
10/28/2019    300064    FEDERAL EXPRESS CORP Freight                                   725.88        725.88
10/28/2019    300065    FEDERAL EXPRESS WESTFreight                                    691.27        691.27
10/28/2019    300069    McMASTER-CARR SUPPLYTrade-Export                               733.96        733.96
10/28/2019    300070    MAJANO VILMA           Telephone                                40.00         40.00
10/28/2019    300072    KAUNHUEI (LAWRENCE) Freight                                    821.92        821.92
10/28/2019    300080    U.S. GROUP CONSOLIDATFreight                                38,201.39     38,201.39
10/29/2019    300051    SOUTHERN CALIFORNIA Utility                                  3,278.59      3,278.59
10/29/2019    300057    ELECTRICAL SERVICE PRTemp                                    6,960.00      6,960.00
10/29/2019    300060    ELWOOD STAFFING SERVTemp                                     4,496.57      4,496.57
10/29/2019    300061    ELWOOD STAFFING SERVTemp                                     3,758.02      3,758.02
10/29/2019    300073    T-MOBILE               Telephone                                16.00         16.00
10/29/2019    300077    UNITED PARCEL SERVICEHealth Ins                                796.06        796.06
10/31/2019    300010    IBM CORPORATION        Equipment                             2,543.15      2,543.15
10/31/2019    300055    OLD DOMINION FREIGHTFreight                                    194.09        194.09
10/9/2019     T/T       VARIANT DISPLAYS INC. Trade Show                             5,908.30      5,908.30
10/9/2019     T/T       FREEMAN EXPOSITIONS, Trade Show                              6,937.10      6,937.10
10/9/2019     T/T       HON HAI PRECISION INDUTrade-HP                             153,520.00    153,520.00
10/9/2019     T/T       U.S. GROUP CONSOLIDATFreight                                50,564.39     50,564.39
10/9/2019     T/T       YANG MING MARINE TRAFreight                                  7,620.00      7,620.00
10/9/2019     T/T       SUZHOU BLUE BRIDGE ELTrade-Gaming                           43,318.50     43,318.50
10/10/2019    T/T       CENTRAL TRANSPORT LLFreight                                  1,256.41      1,256.41
10/10/2019    T/T       XIAMEN PRIMA TECHNOLTrade-Interactive                       19,794.45     19,794.45
10/10/2019    T/T       SHENZHEN KTC COMMERTrade-Interactive                       176,084.90    176,084.90
10/10/2019    T/T       ZHONGSHAN GALANZ COTrade-Consumer                           41,702.50     41,702.50
10/15/2019    T/T       YANG MING MARINE TRAFreight                                  5,743.00      5,743.00
10/15/2019    T/T       PRIMAX ELECTRONICS L Trade-HP                               21,235.64     21,235.64
10/15/2019    T/T       DAL (DISPLAY AND LIFE)Trade-Gaming                          77,270.00     77,270.00
10/15/2019    T/T       ZHONGSHAN CITY WHITETrade-Consumer                          24,434.04     24,434.04
10/15/2019    T/T       FARBWERKE HERKULA STrade-Export                              1,046.91      1,046.91
10/16/2019    T/T       ACROX TECHNOLOGIES CTrade-HP                               138,907.96    138,907.96
10/16/2019    T/T       SHENZHEN KTC TECHNO Trade-Interactive                        6,465.00      6,465.00
10/16/2019    T/T       JDI DISPLAY AMERICA, INTrade-Gaming                        139,223.40    139,223.40
10/17/2019    T/T       HON HAI PRECISION INDUTrade-HP                             226,845.00    226,845.00
10/18/2019    T/T       YANG MING MARINE TRAFreight                                  1,606.00      1,606.00
10/18/2019    T/T       SAMPO ELECTRIC (DONGTrade-Gaming                             6,754.10      6,754.10
10/18/2019    T/T       JDI DISPLAY AMERICA, INTrade-Gaming                         69,604.20     69,604.20
10/18/2019    T/T       DARFON ELECTRONICS CTrade-HP                                41,649.00     41,649.00
10/18/2019    T/T       XIAMEN PRIMA TECHNOLTrade-Interactive                       39,938.71     39,938.71
10/21/2019    T/T       ZHONGSHAN GALANZ COTrade-Consumer                           25,124.16     25,124.16
10/23/2019    ACH       PIER PASS, LLC         Freight                                  32.12         32.12
10/24/2019    T/T       FABRIQUE, LTD.         Trade-HP                             59,203.56     59,203.56
10/24/2019    T/T       HON HAI PRECISION INDUTrade-HP                              39,930.00     39,930.00
10/25/2019    T/T       FABRIQUE, LTD.         Trade-HP                             44,290.92     44,290.92
10/28/2019    T/T       E-CENTURY TECHNICAL Trade-HP                                 8,505.00      8,505.00
10/28/2019    ACH       TEXAS COMPTROLLER OFTax                                         63.94         63.94
10/28/2019    ACH       NEW JERSEY SALES TAX Tax                                        21.68         21.68
10/29/2019    T/T       ACROX TECHNOLOGIES CTrade-HP                                 8,936.04      8,936.04
10/29/2019    ACH       GEORGIA DEPARTMENT OTax                                         66.89         66.89
10/29/2019    T/T       XIAMEN PRIMA TECHNOLTrade-Interactive                        1,415.00      1,415.00
10/29/2019    T/T       SHANGHAI KORRUN BAGTrade-HP                                  8,165.00      8,165.00
10/29/2019    T/T       FOSHAN SHUNDE MIDEA Trade-Consumer                          40,565.94     40,565.94
10/29/2019    T/T       GUANGDONG GALANZ MTrade-Consumer                            19,245.36     19,245.36
10/29/2019    T/T       3M TOUCH SYSTEMS       Trade-Gaming                         59,485.00     59,485.00
10/29/2019    ACH       WASHINGTON STATE       Tax                                      23.16         23.16

                                                      Page 2 of 16
               Case 2:19-bk-21521-NB                      Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                Desc
                                                          Main Document     Page 22 of 76
Date                Check                                                                       *Amount               **Amount
mm/dd/yyyy         Number          Payee or DIP account                   Purpose              Transfered             Disbursed       Amount
10/29/2019     ACH             FLORIDA DEPT. OF REVENTax                                                                     15.75          15.75
10/29/2019     ACH             BOARD OF EQUALIZATIOTax                                                                    3,055.00       3,055.00
10/30/2019     T/T             PIER PASS, LLC        Freight                                                                 32.12          32.12
10/30/2019     T/T             FABRIQUE, LTD.        Trade-HP                                                            54,088.68      54,088.68
10/30/2019     T/T             BELDEN INC.           Trade-Export                                                        16,282.30      16,282.30
10/30/2019     T/T             REGAL BELOIT AMERICATrade-Export                                                         148,020.00     148,020.00
10/30/2019     T/T             KUO HSIUNG HUANG      Contract Labor                                                       3,845.00       3,845.00
10/30/2019     T/T             WU,YONG-MING          Contract Labor                                                       1,856.00       1,856.00
10/31/2019     ACH              10/30 PAY L/C AMENDMEBank Fees                                                            3,227.50       3,227.50
outstanding che300008          DMV                   Fees                                                                   143.00         143.00
outstanding che300009          DMV                   Fees                                                                   274.00         274.00
outstanding che300053          GLOBAL EXCHANGE SER EDI service                                                              896.75         896.75
outstanding che300058          ALL NATION SECURITY SSecurity Guard                                                        3,155.12       3,155.12
outstanding che300066          DAVID FRASCO          Gas                                                                     50.40          50.40
outstanding che300071          ALVIN RAMALI          Contract Labor                                                       1,000.00       1,000.00
outstanding che300074          TRUNG K. THAI         Business Trip                                                        1,030.28       1,030.28
outstanding che300076          UNITED CONCORDIA DENHealth Ins                                                             2,079.00       2,079.00
outstanding che300078          DENTAL HEALTH SERVICHealth Ins                                                               241.35         241.35
outstanding che300081          A-1 COAST RENTALS     Rentals                                                                 21.70          21.70
outstanding che300082          TED JOHNSON PROPANE Gas                                                                      474.35         474.35
outstanding che300084          ALL NATION SECURITY SSecurity Guard                                                        3,155.12       3,155.12
outstanding che300085          ASKEW INDUSTRIAL CORTrade-Gaming                                                              30.00          30.00
outstanding che300086          AT&T                  Telephone                                                              228.32         228.32
outstanding che300091          FEDERAL EXPRESS CORP Freight                                                               1,113.44       1,113.44
outstanding che300092          FEDEX FREIGHT WEST, INFreight                                                                626.09         626.09
outstanding che300093          DAVID FRASCO          Gas                                                                     80.00          80.00
outstanding che300094          HEALTH NET OF CALIFORHealth Ins                                                           31,971.21      31,971.21
outstanding che300096          LANDSBERG             Trade-Gaming                                                        24,843.45      24,843.45
outstanding che300100          MONTHES PALLETS, INC Trade-Gaming                                                          1,300.00       1,300.00
outstanding che300101          MUTUAL OF OMAHA       Health Ins                                                             798.76         798.76
outstanding che300103          SENTRYTECH SECURITY Alarm                                                                     50.00          50.00
outstanding che300105          NGLIC                 Supplies                                                               224.87         224.87
outstanding che300106          T-MOBILE              Telephone                                                               12.05          12.05
outstanding che300107          ROBIN TSOU            Business Trip                                                        1,107.10       1,107.10
outstanding che300110          UNITED PARCEL SERVICEFreight                                                                 358.57         358.57
outstanding che300114          ULINE                 Trade-Gaming                                                         2,180.00       2,180.00
outstanding che300115          VARIANT DISPLAYS INC. Trade Show                                                             100.00         100.00
outstanding che300116          BIZLINK TECHNOLOGY, I Trade-HP                                                             1,200.00       1,200.00
outstanding che300117          PRECISION STEEL WAREHTrade-Export                                                          2,887.00       2,887.00
10/16/2019                     EWB DIP Payroll #4490                                              110,000.00                           110,000.00
10/18/2019                     EWB OP#2986                                                          1,038.72                             1,038.72
10/29/2019                     EWB DIP Payroll #4490                                              150,000.00                           150,000.00


                                   TOTAL DISBURSEMENTS THIS PERIOD:                               261,038.72          2,234,624.76   $2,495,663.48
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 2 of 16
                  Case 2:19-bk-21521-NB                              Doc 124             Filed 11/15/19    Entered 11/15/19 14:13:11   Desc
                                                               DIP - GENERAL ACCOUNT
                                                                    Main Document   Page 23 of 76
                                                               BANK RECONCILIATION

                            Bank statement Date:                                10/31/2019 Balance on Statement:          910,648.76

Plus deposits in transit (a):
                                                                           Deposit Date           Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                       0.00
Less Outstanding Checks (a): Merchant (Auto Pay) cleared before bank account closed
                    Check Number              Clear Date             Check Amount

                             300008                                          11/4/2019                      143.00
                             300009                                                                         274.00
                             300053                                          11/1/2019                      896.75
                             300058                                          11/7/2019                     3,155.12
                             300066                                          11/4/2019                       50.40
                             300071                                         11/12/2019                     1,000.00
                             300074                                         11/12/2019                     1,030.28
                             300076                                         11/12/2019                     2,079.00
                             300078                                          11/1/2019                      241.35
                             300081                                                                          21.70
                             300082                                         11/12/2019                      474.35
                             300084                                                                        3,155.12
                             300085                                          11/8/2019                       30.00
                             300086                                         11/12/2019                      228.32
                             300091                                         11/12/2019                     1,113.44
                             300092                                         11/12/2019                      626.09
                             300093                                          11/4/2019                       80.00
                             300094                                          11/8/2019                    31,971.21
                             300096                                          11/8/2019                    24,843.45
                             300100                                         11/12/2019                     1,300.00
                             300101                                          11/8/2019                      798.76
                             300103                                         11/12/2019                       50.00
                             300105                                         11/12/2019                      224.87
                             300106                                         11/12/2019                       12.05
                             300107                                          11/6/2019                     1,107.10
                             300110                                         11/12/2019                      358.57
                             300114                                          11/8/2019                     2,180.00
                             300115                                         11/13/2019                      100.00
                             300116                                         11/12/2019                     1,200.00
                             300117                                         11/13/2019                     2,887.00


TOTAL OUTSTANDING CHECKS:                                                                                                  81,631.93

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                    829,016.83
                                                                                          Page 3 of 16
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
         Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                         I. CASH RECEIPTS   AND DISBURSEMENTS
                                    Main Document   Page 24 of 76
                            B. PRE-PETITION PAYROLL ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                        3,384.67

4. RECEIPTS DURING CURRENT PERIOD:                                         150,000.00
   (Transferred from BOW Checking Account)

5. BALANCE:                                                                153,384.67

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                     133,157.76
   Transferred to BOW Checking Account                                      20,226.91

7. ENDING BALANCE:                                                                0.00

8. General Account Number(s): Payroll Account              901

  Depository Name & Location:                     Bank of the West
                                                  Los Angeles




                                                Page 4 of 16
       Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11 Desc
  TOTAL DISBURSEMENTS FROM PRE-PETITION
                             Main DocumentPAYROLL   ACCOUNT
                                               Page 25 of 76  FOR CURRENT PERIOD


  Date     Check
mm/dd/yyyy Number           Payee                        Purpose         Amount

10/3/2019   T/T     ADP, INC               10/04/19 Biweekly Wages        117,655.87
10/3/2019   T/T     ADP, INC               10/04/19 Weekly Wages           15,501.89
10/8/2019   T/T     To BOW Checking#4362   Close bank account              20,226.91




                                      TOTAL DISBURSEMENTS
                                          Page 5 of 16    THIS PERIOD:    153,384.67
               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                         Desc
                                    PRE-PETITION PAYROLL
                                       Main Document      ACCOUNT
                                                       Page 26 of 76
                                         BANK RECONCILIATION

                           Bank statement Date:                            10/31/2018 Balance on Statement:      $0.00

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                            0.00

Less Outstanding Checks (a): Check cleared before bank account closed
                    Check Number              Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                         0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                           $0.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
                                                                           Page 6 of 16
         Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                         I. CASH RECEIPTS AND DISBURSEMENTS
                                  Main Document   Page 27 of 76
                 B. PRE-PETITION PAYROLL ACCOUNT (EAST WEST BANK)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                             NA

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                                       NA

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***

7. ENDING BALANCE:                                                                NA

8. General Account Number(s): Payroll Account                  3836

  Depository Name & Location:                     East West Bank
                                                  San Gabriel




                                                Page 4 of 16
      Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11 Desc
 TOTAL DISBURSEMENTS FROM PRE-PETITION
                            Main DocumentPAYROLL   ACCOUNT
                                              Page 28 of 76  FOR CURRENT PERIOD


  Date     Check
mm/dd/yyyy Number       Payee                         Purpose           Amount
                                                                                 NA




                                       Page 5 of 16
                                  TOTAL DISBURSEMENTS THIS PERIOD:               NA
                     Case 2:19-bk-21521-NB      Doc 124
                          PRE-PETITION PAYROLL ACCOUNT  (EASTFiled
                                                              WEST 11/15/19
                                                                   BANK)     Entered 11/15/19 14:13:11              Desc
                                                 Main  Document
                                        BANK RECONCILIATION            Page 29 of 76

                           Bank statement Date:                            10/31/2019 Balance on Statement:    NA

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                      NA

Less Outstanding Checks (a): Check cleared before bank account closed
                    Check Number              Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                      NA

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                         NA

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                                                Page 6 of 16
         Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                         I. CASH RECEIPTS  AND DISBURSEMENTS
                                   Main Document   Page 30 of 76
                               B. DIP - PAYROLL ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                             0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Transferred from EWB OP Account                                          30,000.00
   Transferred from EWB DIP General Account                                260,000.00


5. BALANCE:                                                                290,000.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                     246,442.10

7. ENDING BALANCE:                                                          43,557.90

8. General Account Number(s):                                    4490

  Depository Name & Location:                   East West Bank
                                                San Gabriel




                                              Page 4 of 16
        Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11 Desc
       TOTAL DISBURSEMENTS FROM
                              MainDIP - PAYROLLPage
                                   Document      ACCOUNT   FOR CURRENT PERIOD
                                                    31 of 76


  Date     Check
mm/dd/yyyy Number           Payee                     Purpose              Amount
10/9/2019           ADP, INC.          10/11/19 Weekly Wages                12,398.42
10/16/2019          ADP, INC.          10/08/19 Biweekly Wages              94,168.06
10/16/2019          ADP, INC.          10/18/19 Weekly Wages                11,917.56
10/23/2019          ADP, INC.          10/25/19 Weekly Wages                12,578.66
10/30/2019          ADP, INC.          11/01/19 Biweekly Wages             102,723.08
10/30/2019          ADP, INC.          11/01/19 Weekly Wages                12,656.32




                                    TOTAL DISBURSEMENTS THIS PERIOD:       246,442.10
                                         Page 5 of 16
               Case 2:19-bk-21521-NB                       Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11    Desc
                                                            DIP -Document
                                                           Main   PAYROLL ACCOUNT
                                                                             Page 32 of 76
                                                             BANK RECONCILIATION

                           Bank statement Date:                            10/31/2019 Balance on Statement:   $43,557.90

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                          $0.00

Less Outstanding Checks (a): Check cleared before bank account closed
                    Check Number              Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                          $0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                        $43,557.90

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
                                                                           Page 6 of 16
        Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        I. CASH RECEIPTS  AND DISBURSEMENTS
                                  Main Document   Page 33 of 76
                             C. PRE-PETITION TAX ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                            NA

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                                      NA

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                           NA

7. ENDING BALANCE:                                                               NA

8. TAX Account Number(s):

  Depository Name & Location:




                                         Page 7 of 16
       Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11 Desc
    TOTAL DISBURSEMENTS FROM   PRE-PETITION
                             Main Document TAX    ACCOUNT
                                               Page 34 of 76 FOR CURRENT PERIOD


  Date     Check
mm/dd/yyyy Number        Payee                         Purpose            Amount
                                                                                   NA




                                        Page 8 of 16
                                   TOTAL DISBURSEMENTS THIS PERIOD:                NA
               Case 2:19-bk-21521-NB                      Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11        Desc
                                                          PRE-PETITION TAX Page
                                                           Main Document    ACCOUNT
                                                                                35 of 76
                                                            BANK RECONCILIATION

                           Bank statement Date:                                           Balance on Statement:

Plus deposits in transit (a):
                                                                      Deposit Date           Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                NA

Less Outstanding Checks (a):
                    Check Number                                       Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                NA

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                   NA
                                                                           Page 9 of 16
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
        Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        I. CASH RECEIPTS   AND DISBURSEMENTS
                                 Main Document    Page 36 of 76
                                 C. DIP -TAX ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                            NA

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                                      NA

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                           NA

7. ENDING BALANCE:                                                               NA

8. TAX Account Number(s):                                    4497

  Depository Name & Location:




                                         Page 7 of 16
       Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
        TOTAL DISBURSEMENTS Main
                              FROM  DIP - TAX ACCOUNT
                                  Document     Page 37 ofFOR
                                                          76 CURRENT PERIOD


  Date     Check
mm/dd/yyyy Number        Payee                         Purpose             Amount
                                                                                    NA




                                        Page 8 of 16
                                   TOTAL DISBURSEMENTS THIS PERIOD:                 NA
               Case 2:19-bk-21521-NB                       Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11       Desc
                                                           MainDIP- TAX ACCOUNT
                                                                Document     Page 38 of 76
                                                             BANK RECONCILIATION

                           Bank statement Date:                                           Balance on Statement:

Plus deposits in transit (a):
                                                                      Deposit Date           Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                NA

Less Outstanding Checks (a):
                    Check Number                                       Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                NA

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                   NA
                                                                           Page 9 of 16
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
              Case 2:19-bk-21521-NB                      Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                Desc
                                                      I. DMain
                                                           SUMMARY   SCHEDULE
                                                               Document         OFof
                                                                           Page 39 CASH
                                                                                     76

ENDING BALANCES FOR THE PERIOD:
                               (Provide a copy of monthly account statements for each of the below)


                                                          General Account:                                     829,016.83       IA (7)
                                                          Payroll Account:                                      43,557.90       IB (3)
                                                              Tax Account:                                           0.00
    *Other Accounts:               Pre-Petition Bank Accounts:
                                   Bank of the West    Checking 4362                                            20,000.00       1A
                                   Bank of the West    Saving 3414                                                   0.00       1A(2)
                                   Bank of the West    Payroll 3901                                                  0.00       1B
                                   East West Bank      Operating 2986                                                0.00       IA (3)
                                   East West Bank      Control 3869                                              7,579.00       IA (4)
                                   East West Bank      EURO 0710                                                     0.00       IA (5)
                                   East West Bank      CAD 0711                                                      0.00       IA (6)
                                   East West Bank      CD 3400                                                 212,878.90

       *Other Monies:
                                                        **Petty Cash (from below):                                 1,404.75

TOTAL CASH AVAILABLE:                                                                                                                    1,114,437.38


Petty Cash Transactions:
        Date                                 Purpose                                                          Amount

Beginning Bal                                                                                                         906.43
10/31/2019                         Cash receipts from customers                                                       642.82
10/3/2019                          Lunch for visitor                                                                  (32.55)
10/4/2019                          Coffee for visitor                                                                 (17.95)
10/8/2019                          Gas for truck                                                                      (20.00)
10/9/2019                          Smog check                                                                         (50.00)
10/11/2019                         Gas for truck                                                                      (24.00)




TOTAL PETTY CASH TRANSACTIONS:                                                                                                               1404.75



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                            Page 10 of 16
         Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                      Desc
                  II. STATUS OF PAYMENTS  TO SECURED
                                 Main Document   Page CREDITORS,
                                                      40 of 76   LESSORS
                        AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                      Post-Petition
                           Frequency of Payments                   payments not made
 Creditor, Lessor, Etc.          (Mo/Qtr)        Amount of Payment     (Number)                   Total Due
IBM CORPORATION Mo                                            2,543.15                                        -
DOC ACQUISITION, LLMo                                         1,418.02                                        -
LEXUS FINANCIAL SE Mo                                           485.00                                        -
TOYOTA FINANCIAL SMo                                            263.28                                        -
MERCEDES-BENZ FINAMo                                          1,198.24                                        -




                                                                              TOTAL DUE:                      0.00


                                            III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                            Gross Sales Subject to Sales Tax:         23,894.00
                                                                          Total Wages Paid:          338,987.11

                                                    Total Post-Petition                         Date Delinquent
                                                     Amounts Owing Amount Delinquent             Amount Due
                           Federal Withholding                    0.00                 0.00
                           State Withholding                      0.00                 0.00
                           FICA- Employer's Share                 0.00                 0.00
                           FICA- Employee's Share                 0.00                 0.00
                           Federal Unemployment                   0.00                 0.00
                           Sales and Use                      2,150.49                 0.00
                           Real Property                          0.00                 0.00
                  Other:
                                         TOTAL:               2,150.49                 0.00

                                                    Page 11 of 16
               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                                                      Desc
                           IV. AGING OF ACCOUNTS  PAYABLE
                                        Main Document     AND
                                                       Page 41RECEIVABLE
                                                               of 76

                                                                                    *Accounts Payable                      Accounts Receivable
                                                                                      Post-Petition                   Pre-Petition     Post-Petition
                                                             30 days or less            1,490,201.99                   1,069,839.94     2,930,889.79
                                                               31 - 60 days                       0.00
                                                               61 - 90 days                       0.00
                                                               over 90 days                       0.00
                                                                  TOTAL:                1,490,201.99                   1,069,839.94                2,930,889.79

                                                             V. INSURANCE COVERAGE

                                                                                                                                                Premium Paid
                                                                      Amount of        Policy Expiration                                           Through
                                             Name of Carrier           Coverage               Date                                                (9/30/19)
                         General Liability Federal/Chubb Ins 1million, 2mil aggr.          3/31/2020                                              35,198.23
                  Worker's Compensation Great Am, State Fund            1 million          9/30/2020                                             349,913.81
                                 Casualty       incl. w/ GL
                                   Vehicle Federal/Chubb Ins            1 million          3/31/2020                                              incl w/ GL
                Others: Marine Cargo            Navigators              5 million          3/31/2020                                               9,844.14
                        EPLI, Umbrella, DIC One Beacon, National Un 1mil, 10 mil, 5mil     3/31/2020                                              62,097.17

                                          VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                       (TOTAL PAYMENTS)

 Quarterly Period                 Total                                                                                                        Quarterly Fees
  Ending (Date)               Disbursements               Quarterly Fees                  Date Paid                 Amount Paid                 Still Owing
     30-Sep-2019                        0.00                      325.00                   28-Oct-2019                    325.00                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                                                                                                          0.00
                                                                       325.00                                                   325.00                    0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report

                                                                                Page 12 of 16
               Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11                                       Desc
                             VII SCHEDULE
                                       MainOF COMPENSATION
                                            Document        PAID
                                                       Page 42    TO INSIDERS
                                                               of 76

                                                           Date of Order                                                     Gross
                                                            Authorizing                                                 Compensation Paid
             Name of Insider                               Compensation                  *Authorized Gross Compensation During the Month
Christina Sun                                                                            9,600/Biweekly                         18,240.00




                                                                                                                                      NA


                                     VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                  Amount Paid
             Name of Insider                               Compensation                            Description          During the Month
                                                                                                                                      NA




                                                                                                                                      NA
                                                                            Page 13 of 16
* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
          Case 2:19-bk-21521-NB        Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11            Desc
                                      IX.Main
                                          PROFIT AND LOSS
                                              Document    STATEMENT
                                                         Page 43 of 76
                                             (ACCRUAL BASIS ONLY)

                                                           Current Month        Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue                                         3,141,752.58               3,141,752.58
   Less: Returns/Discounts                                        16,376.77                  16,376.77
                                      Net Sales/Revenue        3,125,375.81               3,125,375.81

Cost of Goods Sold:
  Beginning Inventory at cost                                  6,063,039.75               6,063,039.75
  Purchases                                                    2,271,230.70               2,271,230.70
  Less: Ending Inventory at cost                               5,896,526.84               5,896,526.84
                            Cost of Goods Sold (COGS)          2,437,743.61               2,437,743.61

Gross Profit                                                       687,632.20               687,632.20

   Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders                                                22,088.00                22,088.00
  Payroll - Other Employees                                        249,565.36               249,565.36
  Payroll Taxes                                                     21,166.59                21,166.59
  Other Taxes                                                            0.00                     0.00
  Depreciation and Amortization                                      9,083.50                 9,083.50
  Rent Expense - Real Property                                         345.00                   345.00
  Lease Expense - Personal Property                                    263.28                   263.28
  Insurance (Credit, General, Health, W/C)                          63,509.19                63,509.19
  Real Property Taxes                                                5,158.50                 5,158.50
  Telephone and Utilities                                            5,242.69                 5,242.69
  Repairs and Maintenance                                              305.98                   305.98
  Travel and Entertainment                                           4,802.15                 4,802.15
  Freight In & Out                                                  17,365.03                17,365.03
  Sales Commission                                                   4,350.00                 4,350.00
  Contract Labor                                                    23,052.17                23,052.17
  Employee Benefit (401K)                                            4,293.95                 4,293.95
  Supplies & Stationery                                                204.00                   204.00
  Trade Show                                                        17,648.98                17,648.98
  Advertisement                                                        600.00                   600.00
  Warranty Service                                                  19,497.88                19,497.88
  Banking Charges                                                    5,603.90                 5,603.90
  Legal & Audit                                                        325.00                   325.00
  Professional -ADP, Consultation…                                     489.18                   489.18
  Postage                                                              146.90                   146.90
  Auto Expense                                                         875.75                   875.75
  Licence Fees                                                         417.00                   417.00
                               Total Operating Expenses            476,399.98               476,399.98
                       Net Gain/(Loss) from Operations             211,232.22               211,232.22



                                                   Page 14 of 16
         Case 2:19-bk-21521-NB Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11 Desc
Non-Operating Income:                  Main Document  Page 44 of 76
  Interest Income                                               0.00            0.00
  Net Gain on Sale of Assets (Itemize)                          0.00            0.00
  Other (Itemize)
                           Total Non-Operating income           0.00            0.00

Non-Operating Expenses:
  Interest Expense                                                          38,975.31    38,975.31
  Currency Loss                                                                853.57       853.57
  Legal & Professional Expenses                                             86,451.65    86,451.65
                        Total Non-Operating Expenses                       126,280.53   126,280.53

NET INCOME/(LOSS)                                                           84,951.69    84,951.69
(Attach exhibit listing all itemizations required above)




                                                           Page 14 of 16
           Case 2:19-bk-21521-NB          Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11      Desc
                                           X. BALANCE
                                          Main DocumentSHEETPage 45 of 76
                                            (ACCRUAL BASIS ONLY)

ASSETS                                                    Current Month End
  Current Assets:
  Unrestricted Cash                                               901,558.48
  Restricted Cash (CD for W/C Letter of Credit)                   212,878.90
  Accounts Receivable                                           4,000,729.73
  Inventory                                                     5,896,526.84
  Notes Receivable                                                      0.00
  Prepaid Expenses                                                 77,196.27
  Advacnce Payment for Goods or Services                        1,333,446.66
                                     Total Current Assets                             12,422,336.88

Property, Plant, and Equipment                                       5,376,758.00
Accumulated Depreciation/Depletion                                  (4,636,242.75)
                        Net Property, Plant, and Equipment                              740,515.25

Other Assets (Net of Amortization):
   Due from Insiders                                                 1,124,142.50
   Deferred Income Tax                                                       0.00
   Other (Deposit)                                                      25,960.64
                                          Total Other Assets                           1,150,103.14
TOTAL ASSETS                                                                          14,312,955.27

LIABILITIES
Post-petition Liabilities:
   Accounts Payable                                                  1,488,051.50
   Taxes Payable                                                         2,150.49
   Notes Payable                                                             0.00
   Professional fees                                                         0.00
   Secured Debt                                                              0.00
   Other (Itemize)
                              Total Post-petition Liabilities                          1,490,201.99

Pre-petition Liabilities:
   Secured Liabilities                                             10,357,696.54
   Priority Liabilities                                                 7,614.29
   Unsecured Liabilities                                            2,043,708.52
   Other (Itemize)
                                Total Pre-petition Liabilities                        12,409,019.35
TOTAL LIABILITIES                                                                     13,899,221.34

EQUITY:
  Pre-petition Owners’ Equity                                            328,782.24
  Post-petition Profit/(Loss)                                             84,951.69
  Direct Charges to Equity
TOTAL EQUITY                                                                            413,733.93
TOTAL LIABILITIES & EQUITY                               Page 15 of 16
                                                                                      14,312,955.27
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 46 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 47 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 48 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 49 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 50 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 51 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 52 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 53 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 54 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 55 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 56 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 57 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 58 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 59 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 60 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 61 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 62 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 63 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 64 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 65 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 66 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 67 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 68 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 69 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 70 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 71 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 72 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 73 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 74 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 75 of 76
Case 2:19-bk-21521-NB   Doc 124 Filed 11/15/19 Entered 11/15/19 14:13:11   Desc
                        Main Document     Page 76 of 76
